UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6492



JOHN DINO MARTIN,

                                            Petitioner - Appellant,

          versus


STATE OF WEST VIRGINIA; ATTORNEY GENERAL OF
THE STATE OF WEST VIRGINIA; WEST VIRGINIA
DEPARTMENT OF CORRECTIONS; THE UNITED STATES
ATTORNEY GENERAL; JOHN DOE, 1-5,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-96-159-5)


Submitted:   June 18, 1998                   Decided:   July 9, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Dino Martin, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn
Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia; Patrick Michael Flatley, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny Appellant’s motion

for a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Martin v. West Virginia, No. CA-

96-159-5 (N.D.W. Va. Mar. 27, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2